 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     District of Nevada
 3   Nevada Bar No. 14853

 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6   Telephone: (510) 970-4811
     Facsimile: (415) 744-0134
 7   E-Mail: allison.cheung@ssa.gov

 8   Attorneys for Defendant

 9

10

11                                   UNITED STATES DISTRICT COURT

12                                         DISTRICT OF NEVADA

13   F.G. PINKSTON,                             )
                                                )   Case No.: 2:20-cv-01747-EJY
14                 Plaintiff,                   )
                                                )   MOTION FOR EXTENSION OF TIME;
15          vs.                                 )   [PROPOSED] ORDER
                                                )
16   ANDREW SAUL,                               )   (FIRST REQUEST)
     Commissioner of Social Security,           )
17                                              )
                   Defendant.                   )
18                                              )

19

20

21

22

23

24

25

26
 1           Defendant Andrew Saul, Commissioner of Social Security (Defendant) respectfully requests that
 2   the Court extend the time for Defendant to respond to Plaintiff’s Motion for Reversal and/or Remand
 3   (Dkt. No. 30, filed on May 12, 2021 but served on May 10, 2021), currently due on June 9, 2021, by 30
 4   days, through and including July 9, 2021. Defendant further requests that all subsequent deadlines set
 5   forth in the Court’s scheduling order (Dkt. No. 26) be extended accordingly.
 6           This is Defendant’s first request for an extension of time. Good cause exists for this extension
 7   because Defendant’s counsel is in the process of conferring with her client to determine whether this
 8   matter can be resolved by settlement. The additional requested time will also allow for potential
 9   settlement discussions with Plaintiff, and if the matter cannot be resolved, to allow counsel to prepare a
10   response to Plaintiff’s pending motion. Defendant’s counsel will endeavor to complete these tasks as
11   soon as possible. However, counsel currently has seven cases in the active briefing stage that also require
12   her attention. This request is made in good faith and with no intention to unduly delay the proceedings,
13   and counsel apologizes for any inconvenience.
14           On June 2, 2021, counsel for Defendant conferred with Plaintiff, who opposes this motion.
15           It is therefore respectfully requested that Defendant be granted an extension of time to respond to
16   Plaintiff’s Motion for Reversal and Remand, through and including July 9, 2021.
17

18

19           Dated: June 2, 2021
                                                          CHRISTOPHER CHIOU
20                                                        Acting United States Attorney
21                                                        /s/ Allison J. Cheung
                                                          ALLISON J. CHEUNG
22                                                        Special Assistant United States Attorney
23

24                                                        IT IS SO ORDERED.

25

26                                                        ___________________________________
                                                          U.S. MAGISTRATE JUDGE

                                                          Dated: June 3, 2021
     Mot. for Ext.; No 2:20-cv-01747-EJY
